United States Court of Appeals
                      For the First Circuit

No. 13-1825

                           IVAN HODGE,

                      Petitioner, Appellee,

                                v.

                ANTHONY MENDONSA, Superintendent,

                      Respondent, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. F. Dennis Saylor IV, U.S. District Judge]


                              Before

                        Lynch, Chief Judge,
              Torruella and Kayatta, Circuit Judges.


     Eva M. Badway, Assistant Attorney General, Criminal Bureau,
with whom Martha Coakley, Attorney General of Massachusetts, and
Thomas E. Bocian, Assistant Attorney General, Criminal Bureau, were
on brief, for appellant.
     Michael D. Cutler for appellee.


                        December 30, 2013
           LYNCH, Chief Judge. Federal habeas petitioner Ivan Hodge

was   convicted,      along   with   co-defendant    O'Neil   Francis,      by   a

Massachusetts jury in March 2007 of second-degree murder of Tacary

Jones and another charge, stemming from a March 2005 shooting on an

MBTA bus in Boston. Hodge's convictions were affirmed on appeal by

the   Massachusetts      Appeals     Court    ("MAC")   in    November      2010.

Commonwealth v. Francis, 78 Mass. App. Ct. 1107, 936 N.E.2d 453

(2010) (unpublished table opinion).             The Massachusetts Supreme

Judicial   Court      ("SJC")   denied   further     review   in    April   2011.

Commonwealth     v.      Francis,     459 Mass. 1110,    947 N.E.2d 42

(unpublished table opinion) (2011).           Hodge is presently serving a

life sentence for second-degree murder.

           In June 2013, a federal district court granted Hodge's

petition for a writ of habeas corpus under 28 U.S.C. § 2254.                Hodge

v. Mendonsa, No. 12-10676-FDS, 2013 WL 3070660, at *12 (D. Mass.

June 14, 2013).       By placing too much weight on the fact that the

MAC opinion did not expressly address by name the federal issue

that was raised by petitioner at trial and in his habeas petition,

it reached the merits of the petitioner's arguments on its own,

without the deference to the state court decision required by the

Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA"), 28

U.S.C. § 2254.

           The parties in this habeas case have characterized it as

presenting a procedural bar issue of whether the MAC permissibly


                                       -2-
found   petitioner    had   waived   constitutional     objections   to    the

exclusion of evidence under Chambers v. Mississippi, 410 U.S. 284

(1973), by not presenting those objections at trial.           The MAC did

not expressly discuss the Chambers argument by name in its opinion.

But we view it as having nevertheless rejected the argument on the

merits because it expressly rejected the indicia of reliability and

trustworthiness that would at a minimum be required in order to

advance a successful argument under Chambers and cited a state

case, Commonwealth v. Hearn, 31 Mass. App. Ct. 707, 583 N.E.2d 279

(1991), which discussed and rejected Chambers              claims.        As a

practical matter, this reading particularly makes sense because,

were we not     to adopt such a reading, the presumption that we would

be required to draw under Johnson v. Williams, 133 S. Ct. 1088,

1096 (2013) would lead us to the same point.          The MAC's conclusion

was   neither    an   unreasonable   application   of    nor   contrary     to

Chambers.     28 U.S.C. § 2254(d)(1).

            In addition, to the extent the MAC found in a footnote

that petitioner asserted on appeal a new third-party culprit theory

of admissibility for this same evidence and that it was never

raised in the trial court, we find that review of the third-party

culprit theory is procedurally barred.        Accordingly, the grant of

the petition for habeas corpus relief is reversed.

                                     I.

A.          Factual Background


                                     -3-
             On March 18, 2005, Jones, having just boarded an MBTA bus

in the Dorchester section of Boston, was shot and killed.         Both

Hodge and Francis were charged with and ultimately convicted of the

second-degree murder of Jones, see Mass. Gen. Laws ch. 265, § 1,

and carrying a firearm without a license, see Mass. Gen. Laws ch.

269, § 10(a).      They were tried on a theory which permitted a

finding of guilt as either a principal or a joint venturer and both

were found guilty on general verdicts.

             Jones and Hodge had a history of altercations, having

previously been arrested for fighting in the second floor men's

restroom of the Dorchester District Courthouse in 2003.

             On March 18, 2005, Hodge and Francis were both riding the

MBTA bus as it traveled down Columbia Road.      When the bus stopped

at its Geneva Avenue stop, Jones boarded through the back door

along with around six other young men. After Jones and his friends

boarded, there was an altercation involving Jones, Hodge, and

Francis.    Jones was shot and killed.

             On habeas review, findings of fact made by a state court

"shall be presumed to be correct."      28 U.S.C. § 2254(e)(1).   That

presumption extends to findings made on appeal.       Teti v. Bender,

507 F.3d 50, 58 (1st Cir. 2007). Various eyewitnesses testified at

trial.     As required by law, we accept the MAC's statement of the

testimony:

             Eyewitnesses testified that [Francis and
             Hodge] boarded the bus together and sat down

                                  -4-
          together.   As the bus approached the Geneva
          Avenue bus stop, witnesses saw Hodge pass a
          camouflage knife to Francis, who passed it
          back to Hodge; and, when [Jones] and his
          friends boarded the bus at that stop, both
          [Francis and Hodge] got up to exit and
          confront the victim. Shalonda Smith testified
          that she heard Hodge say, "[W]e've got that
          thing," and "[W]e could get him now, why wait,
          like, what are we waiting for," and "I should
          shank him up," at which point Francis pulled
          out a palm-sized gun.    Another witness, who
          was driving directly behind the bus, heard a
          "loud pop," and saw [Francis and Hodge]
          standing outside the rear of the bus, smiling
          and laughing. The same witness also saw Hodge
          tuck a black, semiautomatic gun into his
          waistband or pants pocket.       [Francis and
          Hodge] were observed fleeing from the scene
          together and later were seen running away from
          the place where the murder weapon was found
          together with an army knife and clothing
          matching that worn by Hodge. On the basis of
          this evidence, a reasonable jury could find
          that Francis was guilty of second degree
          murder and unlawful possession of a firearm
          regardless of who fired the fatal shot.

Francis, 936 N.E.2d at *1.

          The trial evidence showed that both Hodge and Francis

were detained for questioning shortly after the incident.    Hodge

made a statement to the police, which was admitted at trial.      He

initially refused to permit his statement to be tape recorded.

Four hours after giving his initial statement, however, Hodge gave

a second, recorded statement, which was not admitted at trial.1   In


     1
        In the recorded statement, not heard by the jury, Hodge
claimed that he heard a shot after he had gotten off the bus.
Hodge's recorded statement was deemed inadmissible at trial. The
MAC affirmed the trial court's inadmissiblity determination,
reasoning that the statement was inadmissible under the doctrine of

                               -5-
both statements, Hodge placed himself on the bus at or around the

time       of   the    shooting.    Hodge   claimed   he    heard       a    gun    shot.

Following        the    shot,   Hodge   claimed   that     he    fled       the    scene,

discarding his hat and jacket in the process.                   Hodge was arrested

that night.           On March 21, 2005, Hodge was arraigned on a murder

charge.

                When Francis was interrogated, he refused to make a

statement to the police, invoking his right to counsel.                           Francis

was released after questioning.             Francis was indicted by a grand

jury on May 3, 2005.2

B.              Trial Court Proceedings as to Statements by Francis

                Hodge and Francis were tried as co-defendants before the

Suffolk Superior Court ("trial court").                  Before trial, Francis

moved to suppress certain statements he had made to members of

Hodge's family and to Hodge's attorney, on the grounds they were

involuntary.           Following a hearing, the trial court denied the

motion, finding beyond a reasonable doubt that Francis's statements

were voluntary. It is these statements which Hodge now says should

have been admitted at trial at his request.




verbal completeness.            Francis, 936 N.E.2d at *2.
       2
        Francis was indicted after a grand jury heard witness
descriptions of a meeting between Francis and Hodge's attorney the
day after Hodge's arraignment. Francis's statements to Hodge's
attorney were excluded at trial, as discussed below.

                                         -6-
               Francis's statements as established during the hearing on

Francis's motion to suppress were as follows.3        On the weekend of

March 19-20 after the March 18 shooting, Francis spoke with Hodge's

stepbrother, Spencer Gray.       According to Gray, Francis stated that

he and Hodge boarded the bus together, having just come from a

medical appointment for Hodge.        He and Hodge were riding the bus

together when Jones and the other young men boarded and started an

argument with him and Hodge.       Francis stated that one of the young

men with Jones pulled a gun.       Francis then pulled out his own gun,

which, according to Francis, kicked up and fired, hitting Jones in

the chest.        Francis said that he did not mean to kill Jones.

Francis also said that Hodge had gotten off the bus before the

shooting.        This statement was not consistent with his other

statements, as we describe next.

               The morning after Hodge's arraignment, Francis, at the

urging of members of Hodge's family, met with Hodge's appointed

attorney, John Cunha. Cunha recounted the meeting before the grand

jury.       According to Cunha, Francis explained to him, and later to

his law partner Helen Holcomb, that Francis and Hodge had attempted

to exit the bus when Jones and his associates boarded.          Francis

said that Jones and the other young men blocked the doorway, at



        3
       The trial court described Francis's statements first in its
Memorandum and Order denying Francis's motion to suppress and again
in its Memorandum and Order denying both defendants' motion to
sever, discussed below.

                                    -7-
which point one of the young men pulled a gun and pointed it at

Hodge.   Francis said he reached out to grab the gun.          After

wresting the gun away, Francis turned and observed Jones, who,

according to Francis, was reaching to his waist.     At that point,

Francis claimed, the young man from whom Francis had taken the gun

tried to grab it back.    The gun then went off, hitting Jones.

According to Cunha, Francis insisted that his finger was not on the

trigger when the gun fired.   As before, Francis claimed that Hodge

had left the bus before the shot was fired.

          According to Hodge's counsel's representation to the

trial court, Hodge's mother, Denise Gray, observed Francis speak to

his grandmother after his meeting with Cunha.   Francis purportedly

admitted to holding the gun when it went off.   Francis   insisted to

his grandmother that he had told Cunha the truth.

          The trial court denied Francis's motion to suppress these

statements, finding them to be voluntary.

          Both Hodge and Francis moved to have the trial severed.

In his motion for severance, Hodge argued, among other things, that

the statements by Francis, which the Commonwealth might introduce

as evidence against Francis, were prejudicial hearsay insofar as

those statements were inculpatory as to Hodge. Hodge reasoned that

Francis's statements were inculpatory as to Hodge because Francis

claimed, for example, to have seen Hodge change his clothes and

"stash" his jacket following the shooting.        Following a non-


                                -8-
evidentiary hearing, the trial court denied both motions to sever,

reasoning that Francis's statements could be redacted if they were

introduced, so as to avoid any prejudicial effect to Hodge.4                      In

the   end,    the    Commonwealth     chose    not   to   introduce        Francis's

statements, although it had initially listed Cunha as a trial

witness for the prosecution.

             At     trial,   Hodge,   having    earlier        in    the   severance

proceedings characterized Francis's statements as inculpatory,

reversed course. Hodge sought to introduce Francis's statements to

Cunha and to members of Hodge's family as evidence that Francis,

not Hodge, was the shooter. The Commonwealth opposed, arguing that

this was inadmissible hearsay and none of Hodge's theories of

admissibility applied. At trial, Hodge's counsel articulated three

distinct theories of admissibility.            Hodge's trial counsel argued

first that Francis's statements were admissible as statements by an

adverse party, reasoning that the interests of the two defendants

were adverse for purposes of the trial.              See 9 Tr. 153 ("So first

of all it's admissible because it's a -- a statement by a party

opponent."); 10 Tr. 60 ("It's a statement by a party which is –-

who is adverse to me in this litigation and it's as if –- it's just

as    if     the    Commonwealth      were     trying     to        introduce   this

testimony[.]").


      4
        In his motion to sever, Francis made similar arguments as
to certain statements by Hodge not at issue here. The trial court
rejected those arguments on similar grounds.

                                       -9-
             Hodge's    trial   counsel    argued    next    that   Francis's

statements were admissible as statements against Francis's penal

interest, reasoning that the statements had been made after Francis

had been released from custody and Hodge had been placed under

arrest.    E.g., 9 Tr. 158 ("[T]he first statement [to Spencer Gray]

is absolutely a statement against penal interest.                He says, it

kicked up, I shot him, and -- and remember this is in the context

-- this is the context of everyone thinking that Hodge had been

arrested as the shooter.").

             Finally, Hodge's trial counsel argued that Francis's

statements    were     admissible   as    evidence   of     consciousness   of

Francis's guilt, reasoning that the inconsistency between Francis's

statements somehow showed Francis's awareness that he was the

shooter.     Id. at 208-09 ("I'm offering it for -- principally for

the purpose that . . . it was a patently false statement in view of

all the other evidence that you've heard in the case. . . . [T]he

story that the co-defendant gives to Cunha is patently false. I --

I will -- in view of all of the other evidence in the case.

So . . . what it shows is, it shows consciousness of guilt that he

was the one that fired the gun."); 10 Tr. 58 ("I think it's part of

a continuum that shows that this particular co-defendant had a

guilty mind, which reflects the fact that he was the one that shot

the gun.").




                                    -10-
               In the course of arguing these theories of admissibility,

Hodge's trial counsel cited Chambers.                 9 Tr. 212.   Hodge's trial

counsel explained:

               [T]hat was a case in which a co-defendant had
               made a confession and the trial judge excluded
               the confession as hearsay. The confession --
               in the confession he exculpated the defendant
               who was on trial and the princip[le] that I
               glean from -- from that case and -- and the
               U.S. Supreme Court reversed the conviction
               saying state -- state rules on hearsay --
               generally we -- we subscribe to state rules on
               hearsay, but they cannot be used to interfere
               with a defendant's right to a fair trial. And
               it seems to me that we're -- we're in that
               territory here. That . . . to prevent me --
               Hodge from getting the statements that this
               co-defendant made and arguing as I have
               indicated to the court would in effect deprive
               him of an effective defense. And you can't
               use technical rules of hearsay to prevent or
               to interfere with a defendant's right to a
               fair trial.

Id. at 212-13.

               After hearing testimony from Cunha and Spencer Gray on

voir       dire,5   the    trial   court   excluded    Francis's   statements   as

hearsay, rejecting each of Hodge's trial counsel's arguments for

admissibility.            The court rejected the theory that Francis, a co-

defendant, was a party opponent.                  As to the theory that the

statements were against Francis's penal interest, the trial court

reasoned that the statements were in no way inculpatory as to

Francis since Francis characterized the shooting as an accident,


       5
        The accounts of Francis's statements on voir dire were
consistent with pretrial accounts.

                                           -11-
and there was no confession.          The trial court ruled: "[A]ccording

to the testimony of Mr. Cunha, there was no crime that Mr. O'Neil

Francis was confessing to or making a statement about."                 Id. at

215; see also id. at 209 ("[Francis] said he didn't fire the

gun.").

           Beyond     that,   the     trial    court   reasoned,      Francis's

statements were not corroborated by circumstances indicating their

trustworthiness. It held: "The statement [to Cunha] was made in --

by an 18 year old individual without accompanying family members or

counsel,   in   the   presence   of    three   older   members   of    the   co-

defendant's family as well as the co-defendant's lawyer."               Id. at

215.

           Last, as to the consciousness of guilt theory, the trial

court reasoned that Francis's statements lacked the indicia of

reliability to be admissible under that rubric.           The court stated:

"Again, it was made to . . . private individuals, indeed the

co-defendant[']s family and counsel, and again I do not see the

circumstances of trustworthiness that would allow the statement,

again, even under a consciousness of guilt theory."              Id. at 216.

           The jury returned guilty verdicts against Hodge and

Francis on both charges.

C.         MAC Proceedings

           On appeal to the MAC, Hodge argued, among other things,

that the trial court committed reversible error by excluding his


                                      -12-
co-defendant's "credible" "confessions." His brief made an express

constitutional argument.       Hodge argued that exclusion of Francis's

statements "violated [Hodge's] constitutional rights to produce all

favorable proofs." Hodge made three arguments concerning Francis's

statements: (1) they should have been admitted as statements

against penal interest; (2) they should have been admitted as

third-party      culprit   evidence,    and    (3)   even   if   not    otherwise

admissible, they should have been admitted as a matter of basic due

process because they were "credible confessions" that exculpated

Hodge.

              The MAC rejected the third-party culprit argument as

waived because it was not raised below. Francis, 936 N.E.2d at *2,

n.4.       It rejected the "against penal interest" argument on the

merits      by   finding    that   Francis's     statements      were     neither

confessions       nor      otherwise     accompanied        by    indicia      of

trustworthiness.        Id. at *2.     The MAC made no express mention of

the    federal    due   process    argument.         It   did,   however,    cite

Commonwealth v. Hearn, 31 Mass. App. Ct. 707, 711, 583 N.E.2d 279

(1991), a case in which the court both rejected an "against penal

interest" argument and rejected a Chambers due process argument as

failing for identical reasons.          Id.6




       6
        The MAC also rejected various other arguments by Hodge,
none of which are at issue on appeal.

                                       -13-
D.           Federal Habeas Review

             Hodge timely filed a petition for federal habeas relief

on April 16, 2012.       Again, Hodge argued that the exclusion of

Francis's statements violated due process, stating:

             The state trial court's erroneous use of the
             evidentiary rule against hearsay to gut the
             petitioner's only available defense, by
             excluding   a   powerfully   exculpatory   and
             corroborated eyewitness exoneration in a weak
             inculpatory case (and the state appellate
             courts' refusals to even address this issue on
             the petitioner's direct appeal), violated the
             petitioner's fundamental constitutional right
             to 'a meaningful opportunity to present a
             complete defense,' as clearly established by
             Holmes v. South Carolina, 547 U.S. 319, 324-25
             (2006).

             On June 14, 2013, the district court issued a Memorandum

and Order on Petition for Habeas Corpus, granting Hodge habeas

relief, and directing that "[t]he petitioner is to be released from

custody unless the Commonwealth moves to retry him within 60 days

from the entry of judgment, or such other time as may be set by

order of this Court or other court of competent jurisdiction."

Hodge, 2013 WL 3070660, at *12.

             Because, in its view, "the substance of petitioner's

federal claim was never addressed by the state courts," the

district court considered Hodge's due process claims de novo.           Id.

at   *5-6.      The   district   court    concluded   that   "[u]nder   the

circumstances, the exclusion of the evidence appears to present the

kind of fundamental unfairness against which the constitutional


                                   -14-
right to a defense is intended to protect."             Id. at *11.      The

district court rejected the Commonwealth's contention that any

constitutional error committed by the trial court was "harmless."

Id. at *12.

           On   July   12,   2013,   the    district   court   granted   the

respondent's motion to stay the June 14, 2013 order pending appeal,

and denied petitioner's motion for release.

                                     II.

           We review de novo a district court's decision to grant or

deny a habeas petition under the AEDPA. O'Laughlin v. O'Brien, 568
F.3d 287, 298 (1st Cir. 2009).

           We take this case in two steps. The first is whether the

MAC in fact addressed and rejected the Chambers claims as made at

trial.   The second is whether footnote 4's holding that the new

third party theory of admissibility had not been asserted at trial

is plausible and so acts as a bar to habeas review of a due process

claim based upon that particular theory of admissibility.

           As to the first, the district court correctly observed

that the MAC never stated that petitioner had waived his Chambers

arguments. This is not surprising given that the MAC addressed the

substance of the admissibility arguments petitioner presented at

trial.   In addition, through its citation of a state case, Hearn,

which discussed Chambers expressly, the MAC made sufficiently clear

it was rejecting the due process claims supported by petitioner's


                                     -15-
admissibility arguments which had been raised at trial.                Thus its

ruling constituted an adjudication on the merits.              We explain more

below.

           As to the second, the district court correctly observed

that the MAC held that petitioner's newly articulated third party

theory of admissibility had been procedurally defaulted at trial.

Thus, to the extent that petitioner seeks to assert a new due

process claim based upon a third-party culprit theory, we hold that

the MAC's procedural default holding acts as a bar to that claim

only on federal habeas review.

A.         The AEDPA and the Chambers Arguments

           The AEDPA sets forth the standards for review of a

federal    claim   "adjudicated       on     the   merits     in   State   court

proceedings."      28   U.S.C.    §   2254(d).        Under    the    AEDPA,   an

application for habeas corpus is not to be granted with respect to

such a claim unless the state court's adjudication of the claim

either: (1) "resulted in a decision that was contrary to, or

involved   an   unreasonable     application       of,   clearly     established

Federal law, as determined by the Supreme Court of the United

States," or (2) "resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding."            Id.

           "In contrast, a state court decision that does not

address the federal claim on the merits falls beyond the ambit of


                                      -16-
AEDPA."   Clements v. Clarke, 592 F.3d 45, 52 (1st Cir. 2010).   This

court reviews federal claims raised but unadjudicated in state

court de novo.   Lynch v. Ficco, 438 F.3d 35, 44 (1st Cir. 2006).

And where there is no explicit discussion of the articulated

federal constitutional issue amidst the discussion of issues in the

state court opinion, the federal court must presume the federal

claim was adjudicated on the merits.   Johnson, 133 S. Ct. at 1095-

96.

           The district court held that the MAC did not adjudicate

petitioner's due process claims as presented at trial on the

merits.   We disagree.

           The fact that the MAC did not expressly cite to Chambers

or to Holmes does not resolve the question.         This court has

recognized repeatedly that a state court may decide a federal

constitutional claim "by reference to state court decisions dealing

with federal constitutional issues." DiBenedetto v. Hall, 272 F.3d
1, 6 (1st Cir. 2001); see also Clements, 592 F.3d at 54 (finding

MAC had adjudicated claim on the merits where it cited state high

court decision citing and applying U.S. Supreme Court decision, and

so was entitled to AEDPA deference).    Moreover, where "the state

court's holding squarely addressed the merits" of overlapping state

and federal claims, "it would elevate form over substance to impose

some sort of requirement that busy state judges provide case

citations to federal law . . . before federal courts will give


                                -17-
deference to state court reasoning."            Zuluaga v. Spencer, 585 F.3d
27, 31 (1st Cir. 2009); see also id. ("Such formalism would be

contrary to the congressional intent expressed in AEDPA.").

              In this case, the MAC's holding adequately addressed the

merits of petitioner's admissibility arguments raised at trial and

argued on appeal.              The MAC expressly described and rejected

petitioner's contention that Francis's statements were inculpatory

as to Francis.         Francis, 936 N.E.2d at *2 n.3.         In addition, the

MAC   found     that    Francis's       statements   lacked   all   indicia    of

reliability.     Id. at *2.       These findings go to the heart of Hodge's

federal claims that due process required admission of Francis's

"credible" "confessions."          When the MAC found the evidence lacked

indicia of trustworthiness, it articulated the reason the Chambers

claims failed. See Chambers, 410 U.S. at 300 (observing that the

"confessions" at issue in that case were made under circumstances

"assur[ing] . . . reliability").

              The MAC cited Hearn, a case in which the MAC rejected

arguments     similar     to    petitioner's    on   both   state   and   federal

constitutional grounds.           Id.    In particular, Hearn rejected very

similar Chambers due process claims:

              The defendant's due process claims based on
              Chambers[, 410 U.S. at 302], and Green v.
              Georgia, 442 U.S. 95, 97[ (1979)], also fail.
              As stated in Commonwealth v. Drew, 397 Mass.
              [65, ]72 n. 6, 489 N.E.2d 1233[, 1239 (1986)],
              "Generally, Chambers based claims have been
              consistently rejected by the courts." It is
              only in "rare and unique circumstances" that

                                         -18-
          "the exclusion of evidence under hearsay rules
          defeats the ends of justice and thereby
          violates the due process clause." Id. at 72,
          489 N.E.2d 1233. There was here none of the
          indicia of trustworthiness of evidence such
          that its exclusion violated fundamental
          fairness.

Hearn, 583 N.E.2d at 283.

          Under    Chambers,   due   process   will   sometimes    require

admission of hearsay statements made "under circumstances that

provided considerable assurance of their reliability." 410 U.S. at

300.   Here, the circumstances of Francis's statements provide no

assurance of reliability whatsoever. Indeed, Hodge himself went so

far as to characterize Francis's statements to Cunha as "patently

false."   9 Tr. 220.    As the trial judge and the MAC correctly

observed, Francis's statements were exculpatory, not inculpatory,

as to Francis.      Francis, 936 N.E.2d at *2 & n.3.             Francis's

statements contrast sharply with the multiple confessions at issue

in Chambers. 410 U.S. at 300-01 (noting that "each confession here

was in a very real sense self-incriminatory and unquestionably

against interest").    And while the confessions in Chambers were

made to a "close acquaintance," id. at 300, each of the statements

here was, as the trial court observed, made to partisans of co-

defendant Hodge.

          In   these   circumstances,    we    conclude   that    the   MAC

considered and rejected on the merits petitioner's Chambers claims

raised at trial.   Even if our conclusion were subject to question,


                                 -19-
the Johnson presumption would, in the absence of contrary evidence

presented by Hodge, require us to treat the federal claims as

having been adjudicated on the merits. 133 S. Ct. at 1095-96.   To

the extent the grant of habeas was predicated upon those preserved

Chambers claims, Hodge's petition for habeas must fail unless the

MAC's decision "was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by

the Supreme Court of the United States."    28 U.S.C. § 2254(d).   We

find no such error by the MAC here.    In addition, petitioner makes

no claim, nor could he, that the MAC's decision "was based on an

unreasonable determination of the facts in light of the evidence

presented in the State court proceeding."    Id.

B.         Third-Party Culprit Evidence Theory of Admissibility

           In footnote 4 of its opinion, quoted earlier, the MAC

held that petitioner's theory, advanced to the MAC, that Francis's

statements were admissible as third-party culprit statements were

not made at trial, were not apt, and the exclusion created no risk

of a miscarriage of justice (which is a state law exception

providing relief from procedural default).    Francis, 936 N.E.2d at

*2 n.4.   The MAC did not say whether it considered the new "third-

party culprit" theory to be a separate doctrinal rule of no

constitutional dimension or another attempted bite at the Chambers

apple, which it had just rejected.     Nor did it need to do so.




                                -20-
             The    district    court,     as     said,   erroneously     construed

footnote 4's procedural default holding to extend to all of

petitioner's due process claims.            Hodge, 2013 WL 3070660, at *3-4.

The   MAC,   though,    did    not   use    the    term   "third      party   culprit

evidence"    as    shorthand     for   Hodge's      preserved      argument     under

Chambers that the Due Process Clause trumped state evidentiary

rules.   Rather, it considered and rejected on the merits Hodge's

due   process      arguments    made   at    trial.        To   the    extent    that

petitioner's due process claims on federal habeas review are

predicated upon a new third-party culprit theory, we are barred

from habeas review.

             Footnote 4 of the MAC's opinion invokes the principle

that "[i]n all cases in which a state prisoner has defaulted his

federal claims in state court pursuant to an independent and

adequate state procedural rule, federal habeas review of the claims

is barred" absent a showing of "cause" and "actual prejudice" or a

"demonstrat[ion] that failure to consider the claims will result in

a fundamental miscarriage of justice."                Coleman v. Thompson, 501
U.S. 722, 750 (1991).          Hodge makes no attempt to show "cause" and

"actual prejudice" on appeal.              Nor does Hodge specifically argue

that "failure to consider the claim[] will result in a fundamental

miscarriage of justice."         Id.

             The remaining question, then, is whether the federal

courts are barred from giving relief based on this third-party


                                       -21-
culprit argument by the independent and adequate state ground

doctrine.    See id. at 730 ("In the habeas context, the application

of the independent and adequate state ground doctrine is grounded

in concerns of comity and federalism."). Typically, "the fact that

a claim is procedurally defaulted in state court is an adequate and

independent state ground precluding federal habeas relief." Walker

v. Russo, 506 F.3d 19, 21 (1st Cir. 2007).        At the same time,

"[t]he question whether a state procedural ruling is adequate is

itself a question of federal law."     Beard v. Kindler, 558 U.S. 53,

60 (2009).

             We lay out the various steps in the adequacy of a

procedural bar analysis.   First, "[t]o be considered an 'adequate'

ground to bar habeas review, the state procedural rule that is the

basis for a procedural default ruling must be regularly and

consistently enforced by the state courts."     Pina v. Maloney, 565
F.3d 48, 53 (1st Cir. 2009). "Ordinarily, violation of [a] 'firmly

established and regularly followed' state rule[] . . . will be

adequate to foreclose review of a federal claim."      Lee v. Kemna,

534 U.S. 362, 376 (2002) (quoting James v. Kentucky, 466 U.S. 341,

348 (1984)).    There is no doubt the procedural bar ruling by the

MAC here meets those requirements.     In fact, the state procedural

bar at issue here bears none of the hallmarks of inadequacy that

would allow us to reach the merits.      It was neither sporadically

applied, see, e.g., Barr v. City of Columbia, 378 U.S. 146, 149


                                -22-
(1964); NAACP v. Alabama ex rel. Flowers, 377 U.S. 288, 301-02

(1964); NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 457-58

(1958), nor irregularly put into practice, see Ford v. Georgia, 498
U.S. 411,   423-24    (1991).    "We   have   held,   with   a   regularity

bordering on the monotonous, that the Massachusetts requirement for

contemporaneous objections is an independent and adequate state

procedural ground, firmly established in the state's jurisprudence

and regularly followed in its courts."              Janosky v. St. Amand, 594
F.3d 39, 44 (1st Cir. 2010); see also Gunter v. Maloney, 291 F.3d
74,    79     (1st   Cir.    2002)    (finding   that   Massachusetts      courts

"regularly enforce[] the rule that a claim not raised is waived").7

The Supreme Court has repeatedly counseled that restraint is

necessary "to accord appropriate respect to the sovereignty of the

States in our federal system."           Harris v. Reed, 489 U.S. 255, 281

(1989) (quoting Ulster Cnty. Ct. v. Allen, 442 U.S. 140, 154

(1979)).




       7
        "There are, however, exceptional cases in which exorbitant
application of a generally sound rule renders the state ground
inadequate to stop consideration of a federal question." Kemna,
534 U.S. at 376; see also Holmes, 547 U.S. at 324 ("Th[e] right [to
present a full defense] is abridged by evidence rules that
'infring[e] upon a weighty interest of the accused' and are
'arbitrary or disproportionate to the purposes they are designed to
serve.'" (quoting United States v. Scheffer, 523 U.S. 303, 308
(1998))); Chambers, 410 U.S. at 302 ("In these circumstances, where
constitutional rights directly affecting the ascertainment of guilt
are implicated, the hearsay rule may not be applied mechanistically
to defeat the ends of justice.").

                                        -23-
             Under these circumstances, a federal habeas court must

limit its review of a state court's procedural bar ruling to review

for "exorbitant application" of state law. Kemna, 534 U.S. at 376.

The circuits agree that Kemna means such a procedural bar ruling

must stand in all but exceptional circumstances.            See, e.g., Downs

v. Lape, 657 F.3d 97, 107 (2d Cir. 2011) ("Even if we agreed with

the dissent that its characterization of counsel's statement was

'more likely,' the existence of a plausible contrary view [by the

state court] leads us to conclude that the application of the rule

is not exorbitant."); Barnett v. Roper, 541 F.3d 804, 811 (8th Cir.

2008) ("Because no . . . unforeseeable circumstances justifying a

relaxation    of   the   [procedural]    requirements       were   present   in

[petitioner]'s     case,   we   cannot   say   that   the   [state]   Court's

application of [the state procedural rule] was 'exorbitant.'").

             On our de novo review of the district court's decision

under the Kemna standard, we see no basis to upset the MAC's

procedural default holding.         The MAC's conclusion that a third-

party culprit theory of admissibility was waived was certainly

reasonable and its application of the procedural bar rule was not

close to being "exorbitant." We have carefully reviewed the record

ourselves and see no mention by Hodge's counsel of a third-party

culprit theory at trial.        The theories of admissibility offered at

trial did not include this argument.           And in light of the MAC's

reasonable rejection of Hodge's due process claims in the body of


                                     -24-
its opinion, there was no harm to Hodge from his counsel's failure

to articulate that third-party culprit theory at trial.

           We add a final word.        The Supreme Court decision in

Johnson noted that state appellate courts carrying heavy caseloads

have   adopted    many    mechanisms   to   handle   their   case   load

expeditiously, including short opinions. 133 S. Ct. at 1094-96.

Federal habeas courts are required to keep in mind the burdens

faced by those courts, including the MAC.       "[F]ederal courts have

no authority to impose mandatory opinion-writing standards on state

courts."   Id. at 1095.

                                  III.

           We reverse the judgment granting the petition for habeas

corpus.    Habeas relief is barred, and the petition is dismissed

with prejudice.




                                  -25-